Citation Nr: 1334833	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than February 26, 2009, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for cerebral dysfunction.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to dysthymic disorder with a cognitive disorder.

5.  Entitlement to service connection for vertigo, to include as secondary to tinnitus and/or hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to April 1988 and April 1994 to October 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

Although the RO indicated in January 2010 rating decision that the 100 percent schedular evaluation for dysthymic disorder, effective October 1, 2007, rendered the issue of entitlement to an earlier effective for TDIU moot, the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).

The issues of entitlement to service connection for a deviated septum, erectile dysfunction, to include as secondary to dysthymic disorder with a cognitive disorder, and vertigo, to include as secondary to tinnitus and/or hearing loss of the right ear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Prior to February 26, 2009, the Veteran is rated as 100 percent disabled for his service-connected dysthymic disorder with cognitive disorder; his remaining service-connected disabilities did not have a combined rating of 60 percent or more and did not render him unable to obtain or maintain gainful employment consistent with his education.

2.  There is no post-service diagnosis of cerebral dysfunction, other than a currently service-connected cognitive disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 26, 2009, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

2.  Service connection for cerebral dysfunction is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in February 2009 and March 2009 that fully addressed the entire notice element, and were sent prior to the initial decisions.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in February 2009 and March 2009, the RO provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The RO successfully completed the notice requirements with respect to the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, service treatment records, VA medical opinions, and examinations pertinent to the issues on appeal.  Virtual VA records have been reviewed.  

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Effective Date Earlier Than February 26, 2009, for the Grant of TDIU

The Veteran seeks entitlement to an effective date earlier than February 26, 2009 for the grant of TDIU.  

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date.  Otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) (2013). 

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A TDIU rating is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) . 

A claim for TDIU was inferred from the Veteran's March 2008 VA examination.  The Veteran then submitted a formal TDIU claim in February 2009.  In a rating decision of September 2009, the RO granted a TDIU rating, effective February 26, 2009, the date of the Veteran's formal claim.  The Veteran seeks entitlement to an effective date prior to February 26, 2009.  The Board notes that in a January 2010 rating decision, the Veteran was granted a 100 percent disability rating for his dysthymic disorder with a cognitive disorder, effective October 1, 2007.  As a result of this 100 percent rating, the RO indicated that the issue of entitlement to TDIU was moot, and therefore the appeal issue regarding entitlement to an earlier effective date was removed from appellate status.  

However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on a single service-connected disability may for the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities.  The award of a total schedular rating does not moot the issue of entitlement to an earlier effective date for the award of a TDIU, as a TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).  Thus, the issue remains in appellate status.

In this case, the Veteran has a 100 percent rating for his service-connected dysthymic disorder with a cognitive disorder for the entire period on appeal.  Accordingly, an award of TDIU based on dysthymic disorder would result in duplicative payment, and the question before the Board is whether his other service-connected disabilities, alone or in aggregate, render him unemployable.  For the reasons below, the Board cannot find the Veteran is actually rendered unemployable by his service-connected disabilities, other than dysthymic disorder with cognitive disorder.

In the Veteran's claim for TDIU, he asserted he was unable to work due to his psychiatric disorder.  See February 2009 VA Form 21-8940.  He stated his last full-time work was in February 1996 and he became too disabled to work in February 2006.  Other than dysthymic disorder with cognitive disorder, the Veteran is service connected for status post ganglion excision right wrist with median nerve damage, rated 10 percent disabling, Bell's Palsy left side of the face, rated 10 percent disabling, tinnitus, rated 10 percent disabling, right ear hearing loss, rated 10 percent disabling, and recurrent anal condyloma, rated noncompensably.  As such, the Veteran does not meet the minimum rating requirements of 38 C.F.R. § 4.16(a).  However, he could still establish entitlement to TDIU on an extraschedular basis, prior to February 26, 2009, under 38 C.F.R. § 4.16(b).

Importantly, the Veteran has never asserted his right wrist, Bell's palsy, tinnitus, right ear hearing loss, or recurrent anal condyloma have prevented him from working.  Medical records also do not demonstrate that these disabilities prevent him from being employable or sustaining gainful employment.  In a May 2009 VA examination, it was noted that the Veteran's tinnitus and right ear hearing loss did not have significant effects on the Veteran's occupation.  Additionally, VA outpatient records do not indicate complaints or treatments of his right wrist, Bell's palsy, or anal condyloma to the extent that they interfere with the Veteran's ability to obtain or maintain gainful employment.  Furthermore, during the March 2008 VA examination, although the examiner noted the Veteran's additional disabilities, the examiner opined that the Veteran was currently unemployable due to his dysthymic disorder.

In sum, there is ample evidence of record that indicates the Veteran's psychiatric disorder prevents him from gaining or maintaining gainful employment.  However, there is no indication of record that the Veteran's other service-connected disabilities (right wrist, Bell's Palsy, right ear hearing loss, tinnitus, and anal condyloma) cause him to be unemployable.  The Veteran is shown to have an education level of a Bachelor of Science degree in business administration and a Master's of Business Administration.  See March 2008 VA examination.  The Veteran's physical disabilities have been shown by examination to cause minimal interference with activities of daily living.  The Board concludes that the Veteran's disabilities, other than dysthymic disorder with cognitive disorder, do not preclude gainful employment commensurate with the Veteran's education level.  

For these reasons and bases, the preponderance of the evidence is against this claim for an earlier effective date for TDIU.  Since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to Service Connection for Cerebral Dysfunction

The Veteran seeks entitlement to service connection for cerebral dysfunction.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The Federal Circuit, however, clarified that the law providing for awards of service connection based on continuity of symptomatology only pertains to "chronic" diseases listed under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran's service records were reviewed.  There are no complaints, treatments, or diagnosis of cerebral dysfunction during service.

Post-service records were reviewed.  The Veteran has complained of symptoms such as difficulty remembering, confusion, and difficulty concentrating.  See December 1995 VA examination.  The examiner diagnosed the Veteran with severe cognitive deficit.  Similarly, during an October 2007 VA examination, the Veteran was diagnosed with a cognitive disorder.  In March 2009, the Veteran underwent a neuropsychology consultation.  It was noted that the Veteran complained of memory loss, disinhibition, and confusion.  It was noted that a prior neuropsychological evaluation in November 2005 revealed mild impairment in circumscribed executive function, some inefficiency in learning new rote verbal and visual information, some difficulty with recall of rote verbal information.  There was no impression of early Alzheimer's.  It was noted that a brain magnetic resonance image (MRI) from May 2007 was suggestive of a tiny focus of hyperintensity in the left front region; however, there was no significant evidence of cerebrovascular disease or lobar atrophy.  The Veteran was diagnosed with a cognitive disorder.

Importantly, the Veteran has been granted service connection for his dysthymic disorder with a cognitive disorder.  See January 2010 rating decision.  

The Board notes that the Veteran has asserted he suffers from cerebral dysfunction.  Complaints, however, are not enough to establish service connection.  There must be competent medical evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a diagnosis of cerebral dysfunction, other than a cognitive disorder, for which the Veteran is currently service connected.  

The Board finds that the most probative evidence consists of the post-service treatment and examinations.  The Board notes "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no evidence of cerebral dysfunction, other than a cognitive disorder, for which the Veteran is already receiving compensation.

In sum, because post-service records do not indicate that the Veteran has a diagnosis of cerebral dysfunction, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to an effective date earlier than February 26, 2009, for the grant of TDIU is denied.

Entitlement to service connection for cerebral dysfunction is denied.


REMAND

The Veteran seeks entitlement to service connection for a deviated septum, erectile dysfunction, to include as secondary to dysthymic disorder with a cognitive disorder, and vertigo, to include as secondary to tinnitus and/or hearing loss of the right ear.

VA has a duty to assist a claimant in obtaining evidence; such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds the duty to assist has not been met.  To date, the Veteran has not yet been afforded VA examinations for his claimed disorders of a deviated septum, erectile dysfunction, or vertigo.  The Board notes that post-service records indicate the Veteran has a current diagnosis of all three claimed disorders.  See March 2008 VA examination and December 2009 VA treatment record.  Additionally, the evidence of record indicates there may be a causal relationship between the Veteran's erectile dysfunction and his service-connected dysthymic disorder with a cognitive disorder and between his vertigo and service-connected right ear hearing loss and tinnitus.  Furthermore, the Veteran asserts his deviated septum is a result of a broken nose during service.  The Board finds a remand is necessary to afford the Veteran VA examinations and to obtain medical opinions regarding the nature and etiology of the claimed disorders.  

All updated treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran an in-person examination for his deviated septum.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's deviated septum had its onset during service or is causally or etiologically related to his active service, to include a broken nose during service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

3.  Afford the Veteran a VA examination for his erectile dysfunction.   

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's erectile dysfunction had its onset during service or is causally or etiologically related to his active service;

b) that the Veteran's erectile dysfunction is proximately due to or aggravated (an increase in severity beyond natural progression) by his dysthymic disorder with cognitive disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

4.  Afford the Veteran a VA examination for his vertigo.   

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the Veteran's vertigo had its onset during service or is causally or etiologically related to his active service;

b) that the Veteran's vertigo is proximately due to or aggravated (an increase in severity beyond natural progression) by his tinnitus and/or right ear hearing loss.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinions.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


